Frazer, C. J.
The appellee commenced proceedings before a justice of the peace, under the statute (1 G. & H. 4'75) to condemn, for the way of its road, the lands of the appellant, and it appealed to the circuit court from the judgment of the justice therein. In the circuit court, on leave, it dismissed its proceedings, voluntarily, at its own costs. The appellant comes here to question the correctness of this action of the circuit court. We think that there was no error, and that the matter is too plain to justify us in- any discussion upon the subject.
Affirmed, with costs.